     Case: 4:20-cv-00593-NCC Doc. #: 1 Filed: 04/30/20 Page: 1 of 11 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

TYOJUANA LENARD, individually and on                       )
behalf of those similarly situated,                        )
                                                           )
        Plaintiff,                                         )
                                                           )    Case No.
v.                                                         )
                                                           )    Judge:
HJE SUBS, LLC                                              )
                                                           )
        Defendant.                                         )

                     COLLECTIVE AND CLASS ACTION COMPLAINT

        Plaintiff Tyojuana Lenard (hereinafter “Plaintiff” or “Lenard”), brings this Collective and

Class Action Complaint individually and on behalf of others similarly situated against Defendant HJE

Subs, LLC (hereinafter “Defendant) to recover unpaid overtime compensation under the Fair Labor

Standards Act (“FLSA”), the Missouri Minimum Wage Law (“MMWL”), and Missouri Revised Statute

§290.100. Plaintiff alleges as follows upon personal knowledge as to herself and her own acts and

experiences and, as to all other matters, upon information and belief including investigation conducted

by her attorneys. Further, Plaintiff alleges as follows:

                           PARTIES, JURISDICTION, AND VENUE

        1.      Plaintiff Tyojuana Lenard is a resident of St. Louis, Missouri.

        2.      Defendant HJE Subs, LLC is Missouri company whose principal office is located at

214 N. Clay, Suite 210, Kirkwood, Missouri 63122.

        3.      At all relevant times herein, HJE Subs, LLC operated Jimmy John’s franchise

restaurants as employers and/or joint employers and/or single employers of Plaintiff’s during the

relevant time period.



                                                     1
   Case: 4:20-cv-00593-NCC Doc. #: 1 Filed: 04/30/20 Page: 2 of 11 PageID #: 2



        4.      Defendant owns and operates Jimmy John’s franchised locations under one or more

franchise agreements with Jimmy John’s Franchise, LLC.

        5.      Plaintiff worked for Defendant at two Jimmy John’s locations (13 N. Euclid Ave.

St. Louis, MO 63108 and 3822 Laclede Ave., St. Louis, MO 63108) from approximately September

2019 through April 2020.

        6.      Plaintiff is a covered employee under the FLSA.

        7.      Defendant was/is the employer and/or joint employer and/or single employer of

Plaintiff and hundreds of other current and former employees that Defendant has misclassified as

“exempt” under the FLSA in order to make them work long hours and deny them overtime pay.

        8.      This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 29 U.S.C. § 216(b)

and 28 U.S.C. § 1331.

        9.      Venue is proper in this district because Defendant conducts business in this district

and a substantial part of the events giving rise to the claims occurred in this district.

        10.     Defendant is subject to personal jurisdiction in this district.

                                  PLAINTIFF SPECIFIC FACTS

        11.     Even though Plaintiff worked in excess of 40 hours per workweek, Defendant failed

and refused to pay her at a rate of one and one-half times her normal rate of pay for all hours

worked in excess of 40 hours.

        12.     Although this happened numerous times, provides the pay period of February 19,

2020 through March 3, 2020 as an example of Defendants illegal pay scheme:

                (a) Plaintiff worked 81.85 hours as an “Assistant Manager” at the Laclede Station
                    location;

                (b) Plaintiff worked 56.64 hours as “Hourly” at the Euclid location;

        13.     Thus, Plaintiff worked 138.49 hours over a two week pay period, or, approximately

69.245 hours per work week.
                                                     2
   Case: 4:20-cv-00593-NCC Doc. #: 1 Filed: 04/30/20 Page: 3 of 11 PageID #: 3



        14.     Therefore, Plaintiff is entitled to, based on currently available timesheet data, 29.245

of overtime per week.

        15.     Plaintiff was only paid for, on average, 5.52 hours of overtime, leaving an overtime

pay deficit of 23.725 hours, which, for Plaintiff whose normal rate of pay is $13 per hours, equates

to $462.64 per week (23.725 x $13 x 1.5).

        16.     The fact that Plaintiff was required to work at two separate locations has not bearing

on Defendant’s overtime pay obligations.

        17.     In fact, the structure of Defendant’s staffing / pay practices shows a system set up to

avoid having to pay full overtime wages.

                         CLASS AND COLLECTIVE ALLEGATIONS

        18.     Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) and Rules 23(a), 23(b)(2),

and 23(b)(3) of the Federal Rules of Civil Procedure on behalf of herself and a class and subclasses of

persons similarly situated and seeking relief, and defined as:

    The FLSA Collective
    All current and former workers employed by Defendant who were not paid one and one-half
    times his or her normal rate of pay for all hours worked over 40 hours in a workweek within three
    years preceding the date of filing this action through final judgment in this matter, and who elect
    to opt-in to this action;

    The Missouri Overtime Subclass
    All current and former workers employed by Defendant who were not paid one and one-half
    times his or her normal rate of pay for all hours worked over 40 hours in a workweek within three
    years preceding the date of filing this action through final judgment in this matter;

    The Missouri Pay Reduction Subclass
    All current and former workers employed by Defendant who had their pay reduced without
    receiving 30 day’s written notice, as required by REV. STAT. MO. § 290.100.

The FLSA Collective and The Missouri Overtime Subclass, and the Missouri Pay Reduction Subclass

are collectively referred to herein as the “Collective” or the “Subclasses” unless otherwise indicated.

Plaintiff reserves the right to add, amend, modify, or further define the Collective or Subclasses and/or



                                                    3
   Case: 4:20-cv-00593-NCC Doc. #: 1 Filed: 04/30/20 Page: 4 of 11 PageID #: 4



to move for certification of a collective or classes or subclasses defined differently than set forth above

depending on the facts or law as discovered in this action.

        19.      Plaintiff asserts claims against Defendant individually and on behalf of all Collective

and Subclass members for violations of the law as set forth below.

        20.      The members of the Collective and Subclasses are ascertainable from objective criteria.

        21.      If necessary to preserve the case as a collective or class action, the Court itself can

redefine the Class or Subclasses, create additional subclasses, or both.

        22.      The requirements of Rule 23(a) are satisfied for the proposed classes because the

members of the proposed classes are so numerous and geographically dispersed that joinder of all its

members is impracticable.

        23.      Upon information and belief there are more than 40 Missouri Overtime and Pay

Reduction Subclass members.

        24.      Therefore, the “numerosity” requirement of Rule 23(a)(1) is met.

        25.      The commonality requirement of Rule 23(a)(2) is satisfied because there are questions

of law or fact common to Plaintiff and the other members of the proposed Collective and Missouri

Subclasses that predominate over questions affecting only individual members of the Collective and

Missouri Subclasses. Among those common questions of law or fact are, but are not limited to, the

following:

              a. whether Defendant failed to pay adequate wages to employees in violation of the
                 FLSA.

              b. whether Defendant violated the Missouri Minimum Wage Law and supporting
                 regulations;

              c. whether Defendant employed Plaintiff and the Missouri Subclass Members within the
                 meaning of the MMWL;

              d. whether Defendant paid Plaintiff and Missouri Subclass Members at the proper wage
                 rate for all hours worked;


                                                    4
   Case: 4:20-cv-00593-NCC Doc. #: 1 Filed: 04/30/20 Page: 5 of 11 PageID #: 5



                e. whether Defendant failed to keep true and accurate time and pay records for all hours
                   worked by Plaintiff and the Missouri Subclass Members, and other records required
                   by the MMWL; and

                f. whether Defendant reduced Plaintiff’s and the Missouri Subclass’s pay rate without
                   written notice.

         26.       Plaintiff’s claims are typical of the claims of the proposed classes that she seeks to

represent, as described above, because they arise from the same course of conduct and policies and

procedures of Defendant and are based on the same legal theories. Further, Plaintiff has sustained

legal injuries arising from Defendant’s conduct, as alleged herein, and Plaintiff seeks the same forms

of relief for herself and the proposed classes. Therefore, the “typicality” requirement of Rule 23(a)(3)

is satisfied.

         27.       Because her claims are typical of the proposed classes that Plaintiff seeks to represent,

Plaintiff has every incentive to pursue those claims vigorously. Plaintiff has no conflicts with, or

interests antagonistic to, the proposed classes. Plaintiff, a victim of Defendant’s illegal pay practices

and violations of federal and state minimum wage laws, is committed to the vigorous prosecution of

this action, which is reflected in their retention of competent counsel experienced in complex and

challenging litigation.

         28.       Plaintiff’s counsel satisfies the requirements of Rule 23(g) to serve as counsel for the

proposed class. Plaintiff’s counsel (a) has identified and thoroughly investigated the claims set forth

herein, (b) has been in the past, and is currently, involved in complex wage-and-hour litigation; (c) has

extensive knowledge of the applicable law; and (d) is committed to the vigorous prosecution of this

action on behalf of the proposed class. Accordingly, Plaintiff satisfies the adequacy of representation

requirements of Rule 23(a)(4).

         29.       In addition, this action meets the requirements of Rule 23(b)(2). Defendant has acted

or refused to act on grounds generally applicable to Plaintiff and other members of the proposed



                                                      5
   Case: 4:20-cv-00593-NCC Doc. #: 1 Filed: 04/30/20 Page: 6 of 11 PageID #: 6



classes, making final injunctive or corresponding declaratory relief with respect to the proposed classes

appropriate.

        30.      This action also meets the requirements of Rule 23(b)(3). Common questions of law

or fact, including those set forth above, exist as to the claims of all members of the proposed classes

and predominate over questions affecting only individual class members, and a class action is the

superior method – if not the only method – for the fair and efficient adjudication of this controversy.

        31.       Class treatment will permit large numbers of similarly-situated workers to prosecute

their respective claims in a single forum simultaneously, efficiently, and without the unnecessary

duplication of evidence, effort, and expense that numerous individual actions would produce. Further,

by prosecuting this case as a collective or class action, class members, who may be current employees

of Defendant’s, may receive just compensation for the work performed for Defendant without fear

of retaliation for seeking just compensation.

        32.      Further, notice may be provided to members of the proposed class by including notice

with each potential class members paycheck stub, first-class mail to addresses maintained for each

employee by Defendant, and through the alternative means, including text messaging, electronic mail

(email), social network posting (i.e, Facebook posts), and job-site postings.

        33.      Finally, the collective action mechanism is an appropriate method for the fair and

efficient adjudication of this controversy given the following:

              a. all putative Collective members are “similarly situated;”

              b. common questions of fact and law predominate over any individual questions that
              may arise, such that the class action mechanism is superior to other available means for
              the fair and efficient adjudication of this dispute;

              c. there will be enormous economies to the Court and the parties in litigating the
              common issues in a class action instead of individual claims;




                                                    6
   Case: 4:20-cv-00593-NCC Doc. #: 1 Filed: 04/30/20 Page: 7 of 11 PageID #: 7



             d. class treatment is required for optimal resolution of this matter and for limiting the
             court-awarded reasonable legal expenses incurred by class members;

             e. if the size of individual class members’ claims are small, their aggregate volume,
             coupled with the economies of scale in litigating similar claims on a common basis, will
             enable this case to be litigated as a class action on a cost-effective basis, especially when
             compared with the cost of individual litigation; and

             f. the trial of this case as a class action will be fair and efficient because the questions of
             law and fact which are common to the Plaintiff, the Collective, and the Subclasses
             predominate over any individual issues that may arise.

                                  FIRST CAUSE OF ACTION
                      Fair Labor Standard Act – Unpaid Overtime Wages
                 On Behalf of Plaintiff Tyojuana Lenard and the FLSA Collective

       34.       At all relevant times, Defendant has been, and continues to be, an employer and/or

joint employer engaged in interstate commerce and/or the production of goods for commerce, within

the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       35.       At all relevant times, Defendant employed Plaintiff as an employer and/or joint

employer and employed or continues to employ each of the Collective Action Members, within the

meaning of the FLSA.

       36.       Defendant has engaged in a widespread pattern and practice of violating the FLSA, as

detailed in this Complaint.

       37.       Plaintiff, and those similarly situated, consented in writing to be a party to this action,

pursuant to 29 U.S.C. § 216(b). See, Exhibit 1, Consent to Join.

       38.       The overtime wage provisions set forth in 29 U.S.C. § 201 et seq apply to Defendant.

       39.       At all relevant times and continuing to the present time, Defendant had a policy and

practice of refusing to pay overtime compensation to its similarly-situated employees in comparable

positions but holding different titles, for hours worked in excess of 40 hours per workweek.




                                                     7
   Case: 4:20-cv-00593-NCC Doc. #: 1 Filed: 04/30/20 Page: 8 of 11 PageID #: 8



        40.    As a result of Defendant’s willful failure to compensate their employees, including

Plaintiff and the Collective Members, at a rate not less than one and one-half times the regular rate of

pay for work performed in excess of 40 hours in a workweek, Defendant has violated and continues

to violate the FLSA, 29 U.S.C. § 201 et seq., including 29 U.S.C. §§ 207(a)(1) and 215(a).

        41.    As a result of Defendant’s FLSA violations, Plaintiff, on behalf of herself and all others

similarly situated, is entitled (a) to recover from Defendant’s unpaid overtime wages, (b) to recover an

additional, equal amount as liquidated damages for Defendant’s willful violations of the FLSA, and (c)

to recover their unreasonably delayed payment of wages reasonable attorney’s fees, and costs and

disbursements of this action, pursuant to 29 U.S.C. § 216(b).

        42.    Because Defendant’s violations of the FLSA have been willful, a three-year statute of

limitations applies pursuant to 29 U.S.C. § 255.

                               SECOND CAUSE OF ACTION
                Missouri Minimum Wage Law – Unpaid Overtime Wages
         On Behalf of Plaintiff Tyojuana Lenard and the Missouri Overtime Subclass

        43.    At all relevant times herein, Plaintiff and the proposed putative Rule 23 Subclass have

been entitled to the rights, protections, and benefits provided under the MMWL.

        44.    The MMWL regulates, among other things, the payment of overtime wages by

employers, subject to limited exemptions not applicable herein. § § 290.500(3) and (4), 290.505.1,

RSMo.

        45.    During all times relevant to this action, Defendant was the “employer” of Plaintiff and

the Subclass within the meaning of the MMWL. § 290.500(3), (4), RSMo.

        46.    During all times relevant to this action, Plaintiff and the Missouri Subclass were

“employees” withing the meaning of the MMWL. § 290.500(3) RSMo.




                                                   8
   Case: 4:20-cv-00593-NCC Doc. #: 1 Filed: 04/30/20 Page: 9 of 11 PageID #: 9



        47.     Pursuant to the MMWL, employees are entitled to be compensated at a rate of not

less than one-and-one-half times the regular rate in which such employees are employed for all work

performed in excess of 40 hours in a workweek. . § 290.505.1, RSMo.

        48.     Defendant, pursuant to their common policy and practice, violated the MMWL by

refusing and failing to pay Plaintiff and the Employee Class overtime wages required under the

MMWL. § 290.505.1, RSMo.

        49.     Plaintiff and the Missouri Subclass are victims of a uniform policy, practice, and

scheme of Defendant to avoid payment of overtime wages they were otherwise entitled to as

employees.

        50.     Plaintiff and the Missouri Subclass are entitled to damages equal to all unpaid overtime

wages due within two years preceding the filing of this Complaint plus periods of equitable tolling,

along with an additional equal amount as liquidated damages. § 290.527, RSMo.

        51.     Plaintiff and the Missouri Subclass are entitled to an award of pre-judgment and post-

judgment interest at the applicable legal rate.

        52.     Defendant is liable under § 290.527, RSMo. for Plaintiff’s costs, expenses, and

reasonable attorneys’ fees incurred in this action.

                               THIRD CAUSE OF ACTION
                MO Rev Stat §290.100 – Deficient Notice of Reduction of Wages
                   On Behalf of Plaintiff Tyojuana Lenard and the Class

        53.     At all relevant times, Defendant employed Plaintiff within the State of Missouri.

        54.     On or about March 27, 2020, Plaintiff was informed that she would receive a reduction

in pay of $2.00 per hour.

        55.     This notice was given via phone, and was not given in writing.

        56.     The reduction in pay took effect retroactively, and Plaintiff was never given 30 day’s

notice, as required by Mo. Rev. Stat. § 290.100.


                                                      9
 Case: 4:20-cv-00593-NCC Doc. #: 1 Filed: 04/30/20 Page: 10 of 11 PageID #: 10



        57.         As such, Plaintiff and the Class are entitled to $50.00 per person and costs of suit.

                                          PRAYER FOR RELIEF
        WHEREFORE Plaintiff, individually and on behalf of all others similarly situated, pray for relief
as follows:
        A. an order from the Court certifying the Collective identified herein as an FLSA collective

              action;

        B. an order from the Court certifying the Missouri Subclasses identified herein as a class

              action pursuant to Fed. R. Civ. P. 23(b) and (c) and appointing Plaintiff class representative

              and her counsel to represent the Subclasses;

        C. an order from the Court awarding Plaintiff, the Collective, and the Missouri Overtime

              Subclass members their unpaid wages in an amount to be proven at trial;

        D. an order from the Court awarding Plaintiff and Missouri Overtime Subclass members

              compensatory damages in an amount to be proven at trial;

        E. an order from the Court awarding Plaintiff and Missouri Overtime Subclass members

              liquidated damages in an amount set by applicable law and to be proven at trial;

        F. an order from the Court awarding Plaintiff and Class and Subclass members pre-judgment

              and post-judgment interest, as well as reasonable attorneys’ and expert-witness fees and

              other costs as may be available under law;

        G. an order from the Court awarding each Missouri Pay Reduction Subclass member $50.00;

              and

        H. an order from the Court awarding such other and further relief as this Court may deem

              just and proper.


                                      DEMAND FOR JURY TRIAL
        Plaintiff requests a jury trial on all issues so triable.


                                                       10
 Case: 4:20-cv-00593-NCC Doc. #: 1 Filed: 04/30/20 Page: 11 of 11 PageID #: 11



Dated: April 30, 2020

Respectfully Submitted:

By: /s/ Brandon M. Wise
Brandon M. Wise – MO Bar #67242
Paul A. Lesko – MO Bar #51914
PEIFFER WOLF CARR KANE & CONWAY, APLC
818 Lafayette Ave., Floor 2
St. Louis, MO 63104
Ph: 314-833-4825
Email: bwise@pwcklegal.com
Email: plesko@pwcklegal.com

COUNSEL FOR PLAINTIFF
AND THOSE SIMILARLY SITUATED




                                      11
